Title: Edward Coles to James Madison, 12 June 1831
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Edwardsville
                                
                                June 12. 1831.
                            
                        
                         
                        I send you enclosed two communications of the Governor, & a report of a Committee of the Legislature
                            of Illinois, in relation to the right of the States to the public Lands situated within them. The great interest felt by
                            many Citizens in this and other States in which the U. S. claim the soil, and the apprehension of the consequences which
                            may result from a conflict between the States interested and the U. S. on a question involving so many millions, and so
                            well calculated to excite the feelings and disturb the harmony of the Union, induce me to lay these papers before you, and
                            to ask the favor of you to peruse them and give me your views at length on this interesting question. I feel great
                            reluctance to give you this trouble, and should not have done so but for the superior knowledge you have of the subject,
                            and the great weight your opinions have on all constitutional questions. A full and clear expose, such as you gave last
                            year on the nullifying doctrines of S. Carolina, if it did not put this sordid and fretting question to rest, would at
                            least make the parties understand it better, by removing much of the mist in which it has been involved by designing and
                            interested partizans. Several of the facts assumed by those who contend the soil belongs to the States in which it is
                            situated are certainly not correct, & some of the arguments advanced are obviously absurd, & might be
                            exposed by others, but none are so capable of doing so, or whose opinion would have so much weight with the parties
                            interested, as yourself. You would add another to the many obligations you have conferrd on your Country by giving some
                            time and attention to this question, which, as it goes directly to the pockets of the Citizens of the new States, will I
                            fear, unless it should be checked before it takes deep root in the public opinion, produce a very unpleasant state of
                            things between the parties interested.
                        I have been very unexpectedly prevailed on to become a Candidate for Congress. The election takes place on
                            the first Monday of August next. My frequent and long absence for the last two or three years from the State will operate
                            against me, but my friends are nevertheless sanguine of my success.
                        I made frequent efforts, but without success, during the winter both in Philadelphia & Newyork to
                            procure for you Duanes edition of Franklins Works—or rather the odd volumes you wrote me about.
                        I write in great haste, and have only time to add the tender of my affectionate greetings to you &
                            Mrs. Madison
                        
                        
                            
                                Edward Coles
                            
                        
                    P. S. Many of us believe that the ordinance of 1787 is incorporated in and forms a part of our State Constitution.
                        I wish you would not so far honor Ninoan Edwards as to name him in your answer—You might speak of the Governor and Committee. The Report of the Com: was sanctioned by the House of Representatives, but I understand was not concured
                            in by the Senate of the State.
                        The Legislatures of the States of Indiana & Mississippi have passed Resolutions claiming all the
                            public Lands within their limits
                        